357 S.W.3d 612 (2012)
Martay Darnelle GREENE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72960.
Missouri Court of Appeals, Western District.
February 7, 2012.
Laura G. Martin, Kansas City, for appellant.
Shaun J. Mackelprang, and Robert J. Bartholomew, Jefferson City, MO, for respondent.
Before: LISA WHITE HARDWICK, C.J., and JAMES E. WELSH and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Martay Greene was convicted of first-degree statutory rape and first-degree statutory sodomy. He appeals the circuit court's denial of his motion for post-conviction relief under Supreme Court Rule 29.15 after an evidentiary hearing. Greene claims that he received ineffective assistance of counsel when his attorney failed to call family members who would have testified that he did not sexually abuse their children (children other than the victim), and witnesses who would have testified that Greene did not primarily reside at the home of the victim's mother, where the offenses occurred. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).